    Case: 1:18-cv-00978-DCN Doc #: 271 Filed: 08/25/21 1 of 3. PageID #: 9491




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION



INTEGRITY ENERGY,LTD.,                                CASE NO.: 1:18-CV-00978


               Plaintiff,
                                                      JUDGE DONALD C. NUGENT


         V.



JERRAN HUNTER,et al.                                  MEMORANDUM OPINION AND
                                                      ORDER
               Defendants.



       This matter is before the Court on Defendants, Jerran Hunter ("Mr. Hunter"), Amber A.

Acoff("Ms. Acoff), and I.P.O. Washington Group LLC d/b/a Complete Business Solutions'

("CBS") (collectively, "Defendants") Motion for Clarification of the Court's July 6, 2021

Memorandum Opinion and Order (the "July 6, 2021 Order" ECF #251).(EOF #264). Plaintiff,

Integrity Energy, Ltd. ("Plaintiff or "Integrity") filed a Brief in Opposition (ECF #267) and

Defendants filed a Reply in Support.(ECF #269). For the reasons that follow. Defendants' Motion

for Clarification is DENIED.(ECF #264).

       Defendants seek clarification of the Court's July 6, 2021 Order awarding Plaintiff

$4,350,886.54 in damages, including enterprise value and compensatory damages, and ordering

Defendants, including Consumers Energy Bureau("CEB"),to direct all revenue to Integrity until

the full damages award is satisfied.(ECF #251). Defendants seek clarification on two grounds:

first. Defendants request that only CBS and CEB be held liable for the damages, and not Mr.

Hunter or Ms. Acoff in their personal capacities; and second. Defendants request that the Court

revise its award to require CBS and CEB direct only its profits, rather than its revenue, to satisfy

the award so that Defendants may continue operation of its business.


                                                 1
    Case: 1:18-cv-00978-DCN Doc #: 271 Filed: 08/25/21 2 of 3. PageID #: 9492




          Defendants cite no persuasive legal authority in support of its request for clarification or

modification, and its arguments are not well taken. Mr. Hunter and Ms. Acoff, with the assistance

of counsel, negotiated and agreed to the terms of the parties' Settlement Agreement (the

"Agreement"), which defines Defendants to include Mr. Hunter and Ms. Acoff, and places certain

acknowledgments and affirmative obligations upon them as individuals.(ECF #14). Defendants

argue that Mr. Hunter and Ms. Acoff acted only as agents of CBS,and thus Plaintiff should not be

permitted to pierce the corporate veil in order to satisfy its judgment with the parties' personal

assets.


          However, both Mr. Hunter and Ms. Acoff signed the Agreement on behalf ofthemselves,

and Defendants make no argument that the parties did not understand the terms to which they

personally agreed or that the terms should now be found invalid. The Court is aware of Mr.

Hunter's passing and Ms. Acoffs present situation, but Counsel for Defendants does not

demonstrate how these circumstances support revision ofthe clear language ofthe Court's July 6,

2021 Order or excuse the parties from liability. With respect to Ms. Acoff,the Court finds that her

financial liability should be limited to the Ohio sade, in the amount of$1,731.00.

          Pursuant to the July 6, 2021 Order, the Court thoroughly reviewed the evidence in this

matter and found Defendants in violation of a number ofthe Agreement's provisions. As a result

of these breaches, the evidence demonstrated Defendants experienced significant economic

growth. Defendants now argue, without docmnentation,that they have limited assets and financial

resources, and the Court's Order should be modified to require that only its profits, rather than its

revenue, be directed to Plaintiffto satisfy the judgment.

          The Court finds no compelling reason to modify its award ordering Defendants' revenue

be directed to Integrity until the damages award is paid in full. Despite over two years ofdiscovery.
    Case: 1:18-cv-00978-DCN Doc #: 271 Filed: 08/25/21 3 of 3. PageID #: 9493




and as discussed in great detail in the Court's Order, Defendants failed to provide the Court with

a comprehensive assessment of its fmancials and did not refute, contradict, or explain its notable

financial growth. Defendants now argue that modification of the Order is necessary, or else CBS

and CEB will be forced to eease operations because it will be without the neeessary funds to pay

employees or business expenses, ineluding protecting its legal rights. Defendants' position,

however, is not supported by any doeumentation evidencing financial hardship or any legal

authority, and thus the Court finds no reason to disturb its July 6, 2021 Order.

       For the reasons set forth above. Defendants' Motion for Clarification of the Court's

Memorandum Opinion and Order is DENIED.(EOF #264).


       IT IS SO ORDERED.




                                             DONALD C.'NUGEN/^
                                             Senior United States I^trict Judge

       DATED:
